Citation Nr: 1434292	
Decision Date: 08/01/14    Archive Date: 08/08/14

DOCKET NO.  09-13 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

H. Papavizas, Associate Counsel

INTRODUCTION

The Veteran had active duty service from January 1953 to February 1961.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.

In July 2014, the Veteran testified at a video-conference hearing before the undersigned Veterans Law Judge.  A copy of the hearing transcript is of record and has been reviewed.  On the record at the hearing, she waived agency of original jurisdiction (AOJ) consideration of an August 2012 letter from Dr. Lazzari, which had been received after the issuance of the July 2012 supplemental statement of the case.  38 C.F.R. § 20.1304(c) (2013).  Therefore, the Board may consider such newly received evidence.  

The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  A review of the documents in Virtual VA and VBMS reveals that, with the exception of the July 2014 hearing transcript, they are either duplicative of the evidence in the paper claims file or are irrelevant to the issues on appeal.  Further, the Veteran's VBMS file does not contain any documents at this time.  

Please note that this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1. The Veteran is service-connected for endometriosis, status post hysterectomy and oophorectomy, rated as 50 percent disabling; psychotic depressive reaction, rated as 30 percent disabling; systemic lupus erythematosus, rated as 10 percent disabling; and osteoporosis associated with endometriosis, status post hysterectomy and oophorectomy, rated as 10 percent disabling, with a combined disability rating of 70 percent.

2.  The Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a TDIU have been met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant the Veteran's claim of entitlement to a TDIU is completely favorable, no further action is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.

A total disability evaluation may be assigned when the schedular evaluation is less than 100 percent where a Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more, or if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 4.16(a).

If a claimant does not meet the aforementioned criteria, a total disability evaluation may still be assigned, but on a different basis.  It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Therefore, the rating boards are required to submit to the Director, Compensation Service, for extra-schedular consideration all cases of Veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a).  Id. 

In determining whether a Veteran is unemployable for VA purposes, consideration may be given to the Veteran's level of education, special training, and previous work experience, but not to age or any impairment caused by nonservice-connected disabilities.  38 C.F.R. §§ 3.341, 4.16, 4.19; see also Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992); Faust v. West, 13 Vet. App. 342 (2000).  A Veteran need not show 100 percent unemployability in order to be entitled to a TDIU.  Roberson v. Principi, 251 F.3d 1378, 1385 (Fed. Cir. 2001).

For the entire appellate period, the Veteran has been service-connected for endometriosis, status post hysterectomy and oophorectomy, rated as 50 percent disabling; psychotic depressive reaction, rated as 30 percent disabling; systemic lupus erythematosus, rated as 10 percent disabling; and osteoporosis associated with endometriosis, status post hysterectomy and oophorectomy, rated as 10 percent disabling.  The Veteran's combined evaluation for compensation purposes is 70 percent.  38 C.F.R. § 4.25.  Thus, she meets the threshold criteria for a TDIU under 38 C.F.R. § 4.16(a).  As such, the remaining inquiry is whether she is unable to secure or follow substantially gainful occupation due solely to his service-connected disabilities.

In a July 2007 Application for Increased Compensation Based on Unemployability (VA Form 21-8940), the Veteran indicated that she had worked as a contractor with the Massachusetts Bay Transportation Authority (MBTA) from 1989 to 1997, and completed school through college.

In September 2007, the MBTA returned a Request for Employment Information in Connection with Claim for Disability Benefits.  On that form, the MBTA noted that the Veteran had worked as a contract analysis from 1990 until 1997 when she resigned. 

At a March 2008 VA psychiatric examination, it was noted that the Veteran reported that, over the years, her lupus condition had worsened, leading to the related worsening in her symptoms of depression.  It was further observed that, since her military discharge, she was, at times, highly functioning and had several positions of high responsibility.  She worked as a physical therapist, a counsel for Job Corps, and headed an aid agency for more than four years in Africa.  The Veteran's last position was as a contract analyst for the transportation in Chicago, and she retired nine years previously.  It was noted that, since her retirement, she had been active in volunteer work; however, as her physical health had deteriorate dover the last years, she had to cut back on her volunteer activities.  Specifically, the Veteran reported that she was frustrated that her physical condition of lupus curbs her social activities, which makes her increasingly depressed.  She was less able to move around and was increasingly homebound.  The Veteran reported feeling increasingly anxious, experiences memory loss, a depressed mood, fatigue, irritability, helplessness, impaired concentration, and sleep disturbance.  

In December 2009, the Veteran underwent a VA examination for her osteoporosis.  Among various other things, the examiner opined that the Veteran was not considered unemployable, without explanation, and that no activities of her daily life were affected due to the osteoporosis.

In May 2011, the Veteran underwent a VA psychiatric examination.  The VA examiner reviewed the Veteran's claims file and medical records in addition to interviewing the Veteran.  The Veteran reported that her psychiatric condition had worsened over the last three years and that she started having bouts of serious depression.  Additionally, she disclosed experiencing more frequent episodes of lost interest in things that had previously been enjoyable for her, psychomotor retardation (resulting in sluggishness), decreased sleep, loss of energy, feelings of guilt, and diminished concentration and decision-making.  The Veteran stated that she feels that she has to force herself to participate in activities because of reduced motivation or energy and that she has decreased the amount of activities she participates in to 2 to 3 per year.  In addition, she has noticed a decline in her memory functioning.  The examiner noted that the Veteran has been reluctant to seek treatment for her depression because of a negative experience with psychiatric care while in the military, which involved sedation with psychotropic medication and electroconvulsive therapy.  The examiner surmised that the Veteran might have been underreporting her symptoms.  When asked about this, the Veteran indicated that she has a tendency to disregard her symptoms because she has had to "push through" her physical and emotional pain throughout most of her life.  Accordingly, the examiner concluded that the Veteran's symptoms are more significant than originally reported.  The examiner then concluded that the Veteran's service-connected psychiatric disability "does not render her unable to secure and maintain substantially gainful employment."

In May 2011, the Veteran also underwent a VA general medical examination.  Upon interview and examination of the Veteran, and a review of the record, the examiner concluded that the Veteran does not have a history of individual unemployability based on her service-connected endometriosis, "psychotic depressive reaction," systemic lupus erythematosus, or osteoporosis.  As explained by the examiner, the Veteran would not be considered employable today because of her advanced years at 80 years of age and the fact that she worked all of her life and retired from a job as a contract analyst in 1997.  The examiner opined that the Veteran's lupus is rather mild with the possibility of some renal involvement which has been stable for years, and anemia which requires no essential treatment, and then discussed the impact of various other nonservice-connected conditions.  Finally, the examiner stated that the Veteran "would certainly be able to work if so inclined but because of her advanced years and because she has worked all of her life she is not interested in employment nor would she be acceptable to any employer because of her age."

In March 2012, the VA examiner who conducted the May 2011 VA psychiatric examination provided an addendum to her prior opinion.  The examiner stated that her review of her report from the May 2011 VA psychiatric examination revealed that "an error was made in transferring the report" to the Veteran's record.  The examined noted that her prior conclusion that the Veteran's service-connected psychiatric disability "does not render her unable to secure and maintain substantially gainful employment" was incorrect.  Rather, the examiner clarified that her opinion should have been that the Veteran's service-connected psychiatric disability "renders her unable to secure and maintain substantially gainful employment."  In response to the RO's request for clarification, the examiner further explained the various ways in which her increased psychomotor retardation, loss of interest in things, decreased motivation, poor sleep, decreased decision-making ability, and decreased concentration and memory functioning negatively impact her ability to work.  In summary, the examiner concluded that the combination of these various symptoms of her service-connected psychiatric disability render it impossible for her to endure the demands of gainful employment, regardless of the physical or sedentary nature of the position.

In January 2014, the Veteran testified at a hearing before the undersigned.  She stated that she was employed up until 1996 or 1997 as a contract analyst but quit because she was worried about making mistakes that might render her public employer liable.  See Hearing Transcript, p. 4.  She explained that her service-connected disabilities caused her to experience difficulty remembering, being able to think, and being able to follow through, which she attributed to her lupus and depression.  Id. at p. 6-7, 9.  Although the Veteran earned a college-level degree in 1953, she maintained that she has no current marketable job skills, such as computer or mechanical skills, and that she could not learn any new skills because of the cognitive issues caused by her service-connected disabilities.  Id. at p. 5.  By way of example, the Veteran stated that even now, when she talks, she will start to forget what she will say by the end of a sentence.  Id.

Based on the foregoing, the Board finds that the Veteran's service-connected disabilities render her unemployable.  In this regard, the Board acknowledges two negative opinions of record: the report of the December 2009 VA examiner, and the report of the May 2011 VA examiner who provided the Veteran with a general medical examination.  The Board finds that the opinion of the December 2009 VA examiner lacks probative value because the examiner provided no rationale for his opinion.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124] (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Additionally, the Board does not accord any probative weight to the opinion of the May 2011 VA general medical examiner - who also, incidentally, authored the December 2009 VA examination report - because he inappropriately relied, to a material extent, on the Veteran's advanced age, a factor which VA regulations prohibit in considering employability.  See 38 C.F.R. §§ 3.341(a), 4.19; see also Van Hoose v. Brown, 4 Vet. App. 361 (1993).  

The only other medical opinion regarding the employability of the Veteran is found in the report of the May 2011 VA psychiatric examiner and her March 2012 addendum opinion.  In these reports, the VA psychiatric examiner found that the Veteran was unemployable primarily by virtue of her service-connected psychiatric disability, noting the Veteran's numerous cognitive deficits which would make both sedentary and physical gainful employment impossible.  Incidentally, the Board notes its bewilderment at the RO's error in ascribing greater probative weight to the May 2011 VA psychiatric examination report over the March 2012 addendum opinion, where both reports were authored by the same VA psychologist and where the March 2012 addendum opinion clearly corrected a typographical or transcription error that occurred in the May 2011 VA psychiatric examination report.  

In addition to the highly probative opinion and addendum opinion of the VA psychiatric examiner, the Board is further persuaded of the Veteran's unemployability by her testimony at the January 2014 hearing.  There, the Veteran credibly attested to her various cognitive limitations, which impede her ability to secure and retain gainful employment.  Although the Veteran has a college degree, the Board finds that her educational background would not now assist her in securing or maintaining any occupation given her significant cognitive limitations.  Although the Veteran is not a medical expert, the Board finds her testimony - that her lupus, in addition to her psychiatric disability, has played a role in her cognitive difficulties - competent and probative, but only to the extent that she perceives such difficulties as symptoms of her psychiatric disability and lupus.  See Layno v. Brown, 6 Vet. App. 465, 471 (1994).

Accordingly, as there is a preponderance of evidence demonstrating the Veteran's unemployability, the Board finds that the Veteran is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities and, as such, a TDIU is warranted.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 3.340, 3.341, 4.16.

ORDER

A TDIU is granted.



____________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


